[*«] Pennington, J.
— It is certainly a hard case to turn a man out of possession, circumstanced like the defendant, at any season of the year, and saddle him with a bill of cost without notice; he went into [308] possession by the consent of the owner, has continued in it fifteen years, improving the premises, under a reasonable expectation that he was to have it for life. Some of the cases requiring notice have gone on the ground of reservation of rent; but I do not know that this is the exclusive rule; and if it is, may not the improvement put on the premises come in place of the rent as being equally valuable.
On the whole, I think some notice should be given; that not being done, the plaintiff must be called.
Nonsuit.
Cited in Den, Bray, v. McShane, 1 Gr. 35; Den, McEowen, v. Drake, 2 Gr. 533; Den, Snowhill, v. Snowhill, 3 Zab. 447
Contra, Cox v. Baird, 6 Halst. 105.
Note. — The plaintiff’s counsel wished the case reserved; but it hath not since been heard of.